                                                         Case 20-15171-nmc          Doc 89     Entered 05/18/21 23:42:09   Page 1 of 6



                                                     1   LISA A. RASMUSSEN, ESQ.
                                                         Nevada Bar No. 007491
                                                     2   THE LAW OFFICES OF KRISTINA
                                                     3   WILDEVELD & ASSOCIATES
                                                         550 E. Charleston Blvd
                                                     4   Las Vegas, NV 89104
                                                     5   Tel. (702) 222-0007
                                                         Fax. (702) 222-0001
                                                     6
                                                         Email: Lisa@VeldLaw.com
                                                     7
                                                         Attorneys for John Mayol
                                                    8
                                                     9                           UNITED STATES BANKRUPTCY COURT
                                                    10
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                                                          DISTRICT OF NEVADA
                                                    11
                                                    12
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13
               PH: (702) 222-0007




                                                          In re:
                                                    14                                                           No. BK-S-20-15171 NMC
                                                          JOHN ELVIS MAYOL,                                      Chapter 7
                                                    15
                                                    16                               Debtor.                     RESPONSE TO TRUSTEE’S
                                                                                                                 OBJECTION TO DEBTOR’S
                                                    17
                                                                                                                 CLAIM OF EXEMPTION (ECF 67)
                                                    18
                                                    19
                                                                   COMES NOW the Defendant, JOHN MAYOL, by and through his counsel, Lisa
                                                    20
                                                         Rasmussen, and hereby submits the following response to the Trustee’s objection to his
                                                    21
                                                         claim of exemptions pursuant to 11 USC 522(1) and F. Rule B. Procedure 4003, filed at
                                                    22
                                                         ECF 67 as follows.
                                                    23
                                                                   This response is timely filed pursuant to the prior stipulation of the parties in
                                                    24
                                                         this matter. Debtor files this Response in Opposition to the Trustee’s Objections and
                                                    25
                                                         respectfully asks that the Objections be denied.
                                                    26
                                                                   Debtor disagrees that he has engaged in any fraud or deceit with regard to any
                                                    27
                                                         creditor. No creditor has filed objections, yet the Trustee has taken it upon herself to
                                                    28


                                                                                                        1
                                                         Case 20-15171-nmc       Doc 89    Entered 05/18/21 23:42:09    Page 2 of 6



                                                     1   do so. Furthermore, Debtor is not using the Nevada statutory authority applicable to
                                                     2   him and available to him in “furtherance of fraud,” as the Trustee accuses and alleges.
                                                     3         Debtor does not disagree with the Trustee’s jurisdictional and venue allegations.
                                                     4         1. The Trustee has Made Several Factually Inaccurate Assertions
                                                     5         The trustee makes eight pages of factual assertions, complaint style. Debtor
                                                     6   responds to those statements that are not accurate or that he denies as follows:
                                                     7             x   Paragraph 4, page 3. Debtor listed active bank accounts at the time he
                                                    8                  filed his bankruptcy petition.
                                                     9             x   Paragraph 7, page 3. While this statement is factual true, the petition as
                                                    10                 originally filed contained errors, including, but not limited to the total
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11                 amount of unsecured debts listed. The petition was in fact later amended
                                                    12                 to correct this amount.
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13             x
               PH: (702) 222-0007




                                                                       Paragraph 9, page 3. The October 15, 2020 Statement of Financial Affairs
                                                    14                 did not reflect Debtor’s 2020 income because Debtor had not yet filed his
                                                    15                 taxes for the tax year 2020, taxes that were due yesterday (May 17, 2021).
                                                    16                 So, while the amounts listed for tax years 2018 and 2019 are correct,
                                                    17                 Debtor’s 2020 fiscal year was not complete because he of course had not
                                                    18                 filed his 2020 tax return in October 2020.
                                                    19             x   Paragraph 10, page 4. This is inaccurate. Debtor did state that he sold
                                                    20                 ATV’s in 2019, but not in 2020.
                                                    21             x   Paragraph 11, page 4. This allegation is not correct and does not reflect
                                                    22                 what is listed on the petition.
                                                    23             x   Paragraph 18, page 5. This statement is not complete or accurate. Debtor
                                                    24                 entered into a sales contract for the purchase of his home in 2018. He
                                                    25                 made an earnest money deposit in 2018 when he entered into the contract.
                                                    26                 It was a new construction home, so the home was not completed until
                                                    27                 April 2019, which is when he closed escrow. All other statements in this
                                                    28                 paragraph are accurate.


                                                                                                         2
                                                         Case 20-15171-nmc      Doc 89   Entered 05/18/21 23:42:09    Page 3 of 6



                                                     1          x   Paragraph 22, page 5. Debtor denies that he provided any misleading or
                                                     2              false answers to any questions posed by the Trustee.
                                                     3          x   Paragraph 26, page 6.      Debtor admits that he provided a second
                                                     4              declaration but denies that his statements in that second declaration were
                                                     5              “contrary to his earlier statements.”
                                                     6          x   Paragraph 27, page 6. The Trustee’s comment that “contrary to his sworn
                                                     7              statement he did not remember the amount or source of extra payments”
                                                    8               is inaccurate. Debtor disclosed the source, a certificate of deposit and
                                                     9              provided documentation of this. The statements were not “contrary to”
                                                    10              anything.
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11          x   Paragraph 36, page 7.      Debtor denies that he did not disclose this
                                                    12              withdrawal. He also denies that he has not accounted for the funds. He
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13
               PH: (702) 222-0007




                                                                    has repeatedly explained that he was trying to keep his business going.
                                                    14          x   Paragraph 40, page 8.      Debtor denies that he has made “contrary”
                                                    15              statements. The Trustee continues to allege that Debtor has made one
                                                    16              statement contrary to another, with no evidence of anything that supports
                                                    17              that. These are her opinions and Debtor disputes this “opinion” of the
                                                    18              Trustee.
                                                    19          x   Paragraph 43, page 8.      Debtor disputes that there are any “sham
                                                    20              transactions” made for the “purpose of defrauding creditors.” Again,
                                                    21              Trustee states her opinion with out any evidence to support her
                                                    22              conclusion. No creditors have objected to Debtor’s filings, yet the Trustee
                                                    23              has single-handedly determined that Debtor is engaged in fraud, sham
                                                    24              transactions and deceit. Debtor disputes the Trustees “opinion” of his
                                                    25              conduct and/or finances.
                                                    26          x   Paragraph 44, page 8. Debtor disputes all of the Trustee’s allegations
                                                    27              contained in this paragraph.
                                                    28          x   Paragraph 50, page 9. Debtor has no idea what the Trustee’s “tracing and


                                                                                                   3
                                                         Case 20-15171-nmc        Doc 89    Entered 05/18/21 23:42:09       Page 4 of 6



                                                     1                 investigation” required because he has provided all of the information
                                                     2                 requested by the Trustee.
                                                     3             x   Paragraph 52, page 10. Debtor did make additional principal payments
                                                     4                 on his mortgage in 2019 prior to COVID-19.            These were mortgage
                                                     5                 principal payments, not fraudulent transfers dreamt up one year in
                                                     6                 advance of a worldwide pandemic that no one could anticipate would
                                                     7                 impact the United States in March 2020.
                                                    8              x   Paragraph 55, page 10.        Debtor denies that he has made principal
                                                     9                 payments on his mortgage for any improper purpose, including the
                                                    10                 unsupported allegations of the Trustee that he did so to harass, hinder,
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11                 delay or defraud his creditors.
                                                    12             x   Paragraph 56, page 10. Debtor does not believe that the Trustee is entitled
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13
               PH: (702) 222-0007




                                                                       to an order disallowing his claimed homestead exemption in the amount
                                                    14                 of $67,184.
                                                    15
                                                    16          2. The Trustee’s Rationale that Badges of Fraud Exist and Therefore the
                                                    17             Homestead Exemption Should be Denied Is Not Persuasive
                                                    18          Under Section 522(0(4) the Trustee must prove that any portion she seeks to
                                                    19   exclude from a homestead exemption is the result of conduct of the Debtor specifically
                                                    20   done with the intent to hinder, delay or defraud a creditor.
                                                    21          The Trustee cites a 2005 8th Circuit case for her proposition that “badges of fraud”
                                                    22   are present in Debtor’s case. Addison v. Seaver (In re Addison) 540 F.3d 805 (8th Cir. 2008).
                                                    23   First, in Addison, the Debtor instructed his wife to make a voluntary additional
                                                    24   principal payment of $11,500 to their mortgage loan right before he filed bankruptcy.
                                                    25   They also transferred non-exempt funds to IRAs and made payments to college savings
                                                    26   accounts. Although the bankruptcy court determined that there was evidence of an
                                                    27   attempt to hinder, delay or defraud by the Debtor in Addision, the Eighth Circuit
                                                    28   reversed the bankruptcy court stating that there was not sufficient evidence of fraud as


                                                                                                       4
                                                         Case 20-15171-nmc       Doc 89    Entered 05/18/21 23:42:09       Page 5 of 6



                                                     1   alleged by the Trustee. Id, at 813. The court noted that while the bankruptcy court’s
                                                     2   underlying factual findings were not clearly erroneous, they did not identify any
                                                     3   “extrinsic evidence of fraud” and that in the absence of such evidence, the court’s
                                                     4   determination of “intent” constituted clear error. Id at 814. The Eighth Circuit also
                                                     5   found that the IRA payments were allowable but upheld the bankruptcy court’s finding
                                                     6   with the regard to the college savings plan payments.
                                                     7         In reviewing the factors set forth in In Re Stanton, 457 B.R. 80, 92-92 (Bankr. D.
                                                    8    Nev. 2011), none of them apply to this Debtor or this case. Not a single one of the 11
                                                     9   factors listed apply. All of these cases are pre-COVID. The COVID-19 pandemic caused
                                                    10   an economic crisis for many sectors of our community. The fact that Debtor made
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11   additional principal payments to his mortgage shortly after he closed on his home in
                                                    12   June of 2019 is not evidence of a fraudulent bankruptcy petition or exemption request
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13
               PH: (702) 222-0007




                                                         post-COVID in October 2020.
                                                    14         There is simply nothing to support the Trustee’s position here.
                                                    15         The Trustee’s request to limit the homestead exemption to $170,350 should be
                                                    16   denied for the same reasons.
                                                    17
                                                    18         For each of the reasons set forth herein, it is respectfully requested that this Court
                                                    19   overrule the Trustee’s Objections to Debtor’s homeowner exemption.
                                                    20         DATED: May 18, 2021.                Respectfully submitted,
                                                    21
                                                                      THE LAW OFFICES OF KRISTINA WILDEVELD & ASSOCIATES,
                                                    22
                                                    23                                               /s/ Lisa A. Rasmussen
                                                    24                                               LISA A. RASMUSSEN, ESQ.
                                                                                                     NEVADA BAR NO. 7491
                                                    25
                                                                                                     ATTORNEYS FOR JOHN MAYOL
                                                    26
                                                    27
                                                    28


                                                                                                      5
                                                         Case 20-15171-nmc       Doc 89   Entered 05/18/21 23:42:09   Page 6 of 6



                                                                                      CERTIFICATE OF SERVICE
                                                     1
                                                     2          I HEREBY CERTIFY that I served a copy of the foregoing, RESPONSE TO
                                                         OBJECTIONS TO CLAIM OF EXEMPTION, upon all persons registered to receive
                                                     3
                                                         service via CM/ECF, including, but not limited to:
                                                     4
                                                     5          Jacob Houmand, Esq.       jhoumand@houmandlaw.com
                                                                Bradley Sims, Esq.        bsims@houmandlaw.com
                                                     6
                                                     7   on this 18th day of May, 2021.

                                                    8                                                  /s/ Lisa A. Rasmussen
                                                     9                                          _____________________________
                                                                                                Lisa A. Rasmussen, Esq.
                                                    10
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11
                                                    12
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13
               PH: (702) 222-0007




                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                                   6
